                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

DEMARIO DONTEZ WALKER, #L1625                                            PLAINTIFF

v.                                                  CAUSE NO. 1:17cv244-LG-RHW

ANGIE HOLLOWAY, et al.                                                DEFENDANTS


          ORDER ADOPTING REPORT AND RECOMMENDATION
                     AND DENYING MOTIONS

       For the reasons stated in the [61] Report and Recommendation of the

Magistrate Judge filed November 7, 2018, and after an independent review of the

record, a de novo determination of the issues, and consideration of Plaintiff’s [81]

Objection to the Report and Recommendation, and having determined that the

findings are correct under applicable law:

      IT IS ORDERED AND ADJUDGED that the [61] Report and

Recommendation of the Magistrate Judge is ADOPTED as the findings and

conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [28] Motion for

Temporary Restraining Order and the [24] Motion for Order to Preserve Evidence

filed by Plaintiff Walker are DENIED.

      SO ORDERED AND ADJUDGED this the 8th day of February, 2019.




                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
